Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election with traverse of group I in the reply filed on 9/11/2020 is acknowledged. Claims 20, 24-26, 28-30 and 32-33  (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.
Claims 1, 5-6, 9-13 and 18-19 are under examination. 
Priority
This application claims benefit of 62/813,843 (filed 3/5/2019).

Withdrawal of Rejections:
In view of amended claims and applicant’s argument, the 112(a) rejections are hereby withdrawn.
In view of amended claims and applicant’s argument, the 102(a)(1) rejections are hereby withdrawn.
In view of amended claims and applicant’s argument, the 103(a) rejections are hereby withdrawn.

Claim Interpretation
Claim 1, “fatty acid particles” is only recited in “a formulation” in the preamble (not in “a formulation” in the step of “obtaining…”, it is suggested to use “the formulation” in line 3 of claim 1 to refer to the same formulation in the preamble), therefore, claims 5, 9 and 11 direct to necessary/intended result of the method without providing 
Claims 12 and 18 provides limitation related to “fatty acid” recited only in “a formulation” in the preamble of claim 1, therefore is not considered to provide structural limitation to the claimed method, thus is rejected together with their independent claim 1. 

New Rejections (necessitated by amendment):
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL -The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Scope of Enablement Rejection
Claims 1, 5-6, 9-13 and 18-19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for reducing formation of fatty acid particles in a formulation capable of forming fatty acid particle, does not reasonably provide enablement for any/all formulation comprising an active pharmaceutical agent. For example, there are formulations comprising an active pharmaceutical agent that won’t form fatty acid particle (such as small chemical compound). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The art of biotechnology is a highly unpredictable art and it would be an undue burden for one of ordinary skill in the art to test if all/any formulation capable of forming fatty acid particles. There is no prior art known to this examiner that establishes that one of ordinary skill in the art would have known at the time the invention was made that adding human serum albumin to all/any formulation will reduce formation of fatty acid particles in all/any formulation. 
Applicant has only shown adding effective amount of human serum albumin to formulations containing protein/polypeptide (capable of forming fatty acid particles) can reduce 
	The state of the art is that there is no art. Without any reference to any/all formulations, one of ordinary skill in the art would have no way of knowing if the claimed method can be practiced with its full scope.
Thus, the claims are unduly broad and do not find proper support from the instant specification. Thus, the rejection is properly made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 9-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taneja (International J of Pharmaceutics, 2018, 536:82-94).
Taneja teaches a method of adding human serum albumin (HSA) to a formulation (abstract++).
For Claims 1, 5, 9-13 and 18- 19: the reference teaches a method comprising: obtaining a formulation comprising an active pharmaceutical agent (Iro, page 83, right column, 1st full paragraph, line 4++) and a polysorbate (polysorbate 80, page 83, right column, 1st full paragraph, line 4++); adding to a formulation an effective amount of human serum albumin (HSA, no specific effective amount is claimed, page 83, right column, 1st full paragraph, lines 3++ and 8++).
For Claim 6, the reference teaches the concentration of the HSA is at least about 5.5 mg/ml (page 83, right column, para. 2.3., line 3++). 

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).